Exhibit 2 BIOMIRA INC. MATERIAL CHANGE REPORT 1. Name and Address of Company Biomira Inc. (“Biomira” or the “Company”) 2011 - 94 Street Edmonton, AlbertaT6N 1H1 2. Date of Material Change December 5, 2007 3. News Release Biomira issued a news release on Canada News Wire on December 5, 2007. 4. Summary of Material Change On December 5, 2007, Biomira announced that the Alberta Court of Queen’s Bench issued a Final Order approving the plan of arrangement under which the Company will move to the United States and change its name to Oncothyreon Inc. (“Oncothyreon”).Biomira also announced that the Board of Directors, upon review of the shareholder vote and other pertinent matters, voted unanimously on December 4, 2007 to proceed with the plan of arrangement. 5. Full Description of Material Change On December 5, 2007, Biomira announced that the Alberta Court of Queen’s Bench issued a Final Order approving the plan of arrangement under which the Company will move to the United States and change its name to Oncothyreon Inc. (“Oncothyreon”).Biomira also announced that the Board of Directors, upon review of the shareholder vote and other pertinent matters, voted unanimously on December 4, 2007 to proceed with the plan of arrangement. Biomira intends to file articles of arrangement to effect the plan of arrangement on or about December 10, 2007, and to commence trading as Oncothyreon on the Nasdaq National Market under the symbol “ONTY” and on the Toronto Stock Exchange under the symbol “ONY” shortly thereafter.Letters of transmittal are expected to be mailed to registered shareholders commencing December 5, 2007. Upon completion of the plan of arrangement, Oncothyreon will become the parent corporation of the successor corporation of the current Biomira and its subsidiaries.Holders of common shares of Biomira will receive one-sixth of a share of common stock of Oncothyreon in exchange for each common share of Biomira.Oncothyreon intends to establish its headquarters in or near Seattle, Washington. 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. 7. Omitted Information None. 8. Executive Officer The name and business telephone number of an executive officer of Biomira who is knowledgeable about this material change and this report and who may be contacted in connection with this report is: Edward A. Taylor Vice-President Finance & Administration Biomira Inc. 2011 - 94 Street Edmonton, AlbertaT6N 1H1 Telephone:(780) 450-3761 9. Date of Report December 6, 2007 BIOMIRA INC. By: /s/ “Edward A. Taylor” Edward A. Taylor Vice-President Finance & Administration
